 



EXHIBIT 10.2
Second Amended and Restated Line of Credit Promissory Note
 
 

$4,000,000.00   Date: As of March 15 , 2006

     1. FOR VALUE RECEIVED the undersigned (“Borrower”) unconditionally promises
to pay to the order of BERJAYA GROUP (CAYMAN) LIMITED, a Cayman Islands
corporation (“Lender”), without setoff and in immediately available funds, the
principal amount of FOUR MILLION and NO/100 U.S. Dollars (U.S. $4,000,000.00)
or, if less, the total unpaid principal amount advanced by Lender from time to
time to or for the benefit of or at the request of Borrower, together with
interest thereon according to the terms and conditions as set forth in that
certain Second Amended and Restated Loan Agreement of even date herewith between
Lender and Borrower, together with all amendments, modifications and extensions
thereof (the “Loan Agreement”). This Note is subject to the terms and conditions
of the Loan Agreement; provided, however, that the Loan Agreement is expressly
NOT incorporated herein pursuant to Section 201.08(6), Florida Statutes and
Rules 12B-4.052(6)(b) and (12)(h), Florida Administrative Code. This Note amends
and restates, but does not satisfy or repay, or constitute a novation of, the
Amended and Restated Line of Credit Promissory Note dated as of October 6, 2005
made by the Borrower and payable to the Lender (the “Original Note”) or of any
Loans evidenced by the Original Note. The Original Note, together with the note
which it restated, amended and replaced, is completely superseded by and
replaced with this Note but are attached hereto to evidence the payment of
Florida documentary stamp taxes on this Note.
     2. Upon default under this Note or the Loan Agreement, Lender shall have
the right to pursue all rights and remedies available to Lender at law or in
equity including, but not limited to, those set forth in this Note, the Loan
Agreement and each security agreement executed by the Borrower in connection
therewith.
     3. Borrower agrees to promptly pay, indemnify and hold harmless Lender from
all state and federal taxes of any kind and other liabilities with respect to or
resulting from the execution or delivery of this Note or advances made pursuant
to this Note and/or the Loan Agreement.
     4. This Note shall be governed by, and construed under, the laws of the
State of Florida.

 



--------------------------------------------------------------------------------



 



     5. Notwithstanding any other provision contained in this Note, Lender does
not intend to charge and Borrower shall not be required to pay any amount of
interest or other fees or charges that is in excess of the maximum permitted by
applicable law. Any payment in excess of such maximum shall be refunded to
Borrower or credited against principal, at the option of Lender. It is the
express intent hereof that Borrower not pay and Lender not receive, directly or
indirectly, interest in excess of that which may be lawfully paid under
applicable law including the usury laws in force in the State of Florida.

            ROADHOUSE GRILL, INC.
      By:   /s/ Ayman Sabi         Name:   Ayman Sabi        Title:   President
and CEO     

 